  Case 3:21-cv-00613-L-BT Document 10 Filed 07/30/21                   Page 1 of 3 PageID 85



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

KENNETH COUNCIL,                    §
                                    §
          Plaintiff,                §
                                    §
v.                                  §                 Civil Action No. 3:21-CV-613-L-BT
                                    §
BRENDA BATTLE; TIM BATTLE; JOHN §
CREUZOT; NFN STEPENS; JOE DOE;      §
KEN PAXTON; CRAIG WATKINS;          §
JANE/JOE DOE 1; and JANE/JOE DOE 2, §
                                    §
          Defendants.               §

                                             ORDER

       On July 8, 2021, the United States Magistrate Judge entered the Findings, Conclusions

and Recommendation of the United States Magistrate Judge (Doc. 9) (“Report”), recommending

that the court dismiss without prejudice for lack of standing Plaintiff’s failure-to-prosecute claims

against Dallas County District Attorneys Craig Watkins and John Creuzot, and Texas Attorney

General Ken Paxton in his individual capacity; dismiss with prejudice, pursuant to 28 U.S.C. §

1915(e)(2)(B)(iii), Plaintiff’s claims for monetary damages against Ken Paxton and Defendants

Jane and Joe Doe 1 and 2 with the State Disbursement Unit in their official capacities, and dismiss

with prejudice Plaintiff’s remaining claims under 28 U.S.C. § 1915(e)(2)(B)(ii). Because Plaintiff

was previously given the opportunity to amend his pleadings, the magistrate judge determined that

he has stated his “best case” and should not be allowed to further amend his pleadings. No

objections to the Report were filed.




Order – Page 1
  Case 3:21-cv-00613-L-BT Document 10 Filed 07/30/21                 Page 2 of 3 PageID 86




       Having considered the pleadings, Report, file, and record in this case, the court determines

that the magistrate judge’s findings and conclusions are correct, and accepts them as those of the

court. Accordingly, the court dismisses without prejudice for lack of standing Plaintiff’s

failure-to-prosecute claims against Dallas County District Attorneys Craig Watkins and John

Creuzot, and Texas Attorney General Ken Paxton in his individual capacity; dismisses with

prejudice, pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii), Plaintiff’s claims for monetary damages

against Ken Paxton and Defendants Jane and Joe Doe 1 and 2 with the State Disbursement Unit in

their official capacities, and dismisses with prejudice Plaintiff’s remaining claims under 28

U.S.C. § 1915(e)(2)(B)(ii). Further, the court agrees that, because Plaintiff was previously given

the opportunity to amend his pleadings, he has stated his “best case” and will not be allowed to

further amend his pleadings.

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202

and n.21 (5th Cir. 1997). Based on the Report, the court finds that any appeal of this action would

present no legal point of arguable merit and would, therefore, be frivolous. See Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983). Plaintiff, however, may challenge this finding pursuant to

Baugh v. Taylor, 117 F. 3d 197 (5th Cir. 1997), by filing a separate motion to proceed in forma

pauperis on appeal with the Clerk of Court, United States Court of Appeals for the Fifth Circuit,

within 30 days of this order.




Order – Page 2
  Case 3:21-cv-00613-L-BT Document 10 Filed 07/30/21               Page 3 of 3 PageID 87




       It is so ordered this 30th day of July, 2021.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 3
